Citation Nr: 0510971	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel







INTRODUCTION

The veteran had active service in the United States Army from 
March 1951 to March 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for a left knee 
disability (internal derangement with torn cartilage).  In 
August 2003, a Decision Review Officer of the RO conducted a 
de novo review and likewise denied the claim.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran had a knee disability at the time of his 
entry into service, and this condition did not permanently 
increase in severity during his period of service.

3.  Competent medical evidence of a current left knee 
disability is not of record.


CONCLUSION OF LAW

A left knee disability claimed as internal derangement with 
torn cartilage was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(a) (2004). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Army 
from March 1951 to March 1953.   A review of his service 
medical records shows that on medical examination performed 
for induction purposes in February 1951, the veteran's lower 
extremities were listed as normal, and he was found qualified 
for induction. 

In a March 1951 report of medical history, the veteran denied 
a history of bone, joint or other deformity, or a "trick" or 
locked knee.  He did, however, state that he had been treated 
in a hospital for a fractured leg in August 1950.

In March 1951, the veteran underwent examination for the 
purposes of determining eligibility for permanent partial 
disability from the Workman's Compensation Fund.  In July 
1951, a private physician, Dr. Randolph Anderson, who 
performed the clinical evaluation for the Workman's 
Compensation Fund, sent a letter to the veteran's mother 
indicating that the veteran had some definite disability in 
the left knee that needed attention.  Specifically, there was 
loosening of the ligaments about the left knee.   Dr. 
Anderson believed that an operation on the ligaments should 
be considered.  The veteran's mother mailed a copy of this 
letter to the Army and Air Force recruiting station.

An August 1951 letter from Dr. Anderson's partner, Dr. H. 
Hills, Jr., to the Workman's Compensation Fund, reports 
evaluation of the veteran's condition following a recent 
examination.  The letter stated that the veteran, since 
entering service, had complained of his knee and reported to 
sick call on several occasions.  Dr. Hills further noted that 
the veteran had stated that his knee swelled on some hikes 
and that after prolonged use the knee occasionally would 
catch.  The veteran also stated that his knee sometimes gave 
backwards, causing him to fall, but that it had not locked.  

The strength of the veteran's knee was noted to be 
approximately the same as was noted in the March 1951 
examination.  There was no swelling in the knee, although 
there was slight tenderness over the lateral joint line over 
the left knee.  There was also moderate relaxation of the 
medial collateral ligaments.  Rotation of the lower leg on 
the femur was not painful in either direction.   X-ray 
examination of the left knee showed an old fracture of the 
head of the fibula healed in satisfactory position and which 
was firmly united.  There was no other evidence of fracture.  
However, stress film taken of the knee showed definite 
relaxation of the medial collateral ligament allowing the 
medial aspect of the knee joint to open up approximately 
twice its normal size.  

Dr. Hills opined that the veteran had sustained a severe 
injury to the left knee, which had developed into a 
relaxation of the anterior cruciate ligaments.  This 
relaxation resulted in considerable instability of the knee, 
especially on going up and down hills and stairs and on 
uneven ground.  He noted that while ligament repair was not 
indicated at that time, it may be needed later "if [the 
veteran] continue[d] to have trouble."  Dr. Hills 
recommended that the veteran be given 20 percent permanent 
partial disability.  Following Dr. Hills' recommendation, the 
Workman's Compensation Fund granted the veteran 20 percent 
permanent partial disability that expired in March 1952.

Despite the injury to his knee, the veteran completed basic 
training and was assigned to the Engineer Corps.  Service 
records show that the veteran frequently worked on roads and 
bridges, partially in thick mud, causing him knee pain.  The 
veteran sought medical attention in sick call for this knee 
pain on one occasion.  He stated at that time that after the 
leg cast had been removed, his knee never felt as it did 
before.  He claimed that the knee gave way on him about once 
a month and was painful on standing and walking for long 
periods of time.

According to December 1951 notes from service, the veteran 
had been treated for a fractured leg in August 1950 while 
working in a coal mine.  Symptoms of the injury had included 
hematoma and extreme swelling of the left knee.  The veteran 
had worn a leg cast for approximately six weeks.  
The veteran was admitted to an Army hospital in December 1951 
after his mother wrote a letter to the Army informing 
officials of her son's knee disability.  The veteran 
complained of instability of the knee, clicking, and numerous 
minor sprains of the knee.  At that time the veteran had full 
range of motion in his knee without pain.  X-rays were 
negative for abnormalities.  Physical examination revealed a 
normal knee except for tearing in the anterior cruciate 
ligaments.  There was atrophy of 11/2 inches in the left thigh.  
The veteran was scheduled for orthopedic surgery.  

Following surgery, the veteran underwent physical therapy.  
After performing physical therapy exercises for one month, 
the strength of the veteran's knee improved considerably and 
atrophy decreased to 3/4 inch.  It was recommended that the 
veteran continue to convalesce for two additional weeks 
before returning to duty.

In February 1952, the veteran's profile was revised and he 
was transferred from the engineering corps to the Quarter 
Masters Corps (supply).

In June 1952, the veteran twisted his left knee.  Service 
medical records reveal slight tenderness on the lateral 
aspect with some swelling and evidence of fluid.  He was 
referred to the orthopedic clinic but no physical therapy was 
prescribed.

The veteran was separated from service in March 1953.  A 
separation examination conducted in March 1953 reflected that 
the veteran had sustained a severe injury to the left knee 
prior to his entry into active service.  The veteran's left 
knee was noted to swell and give way at times.  The examiner 
determined, however, that the knee was symptomatic but not 
disabling.  On the accompanying medical history report, the 
veteran indicated that he had applied for workers' 
compensation because of his left knee symptoms.

Many years later, in June 2002, the veteran submitted a claim 
for service connection for a left knee disability, which he 
stated was aggravated by military service.  The veteran 
alleged that the knee had bothered him since his separation 
from service and that he had continued to seek treatment for 
his knee over the years.  He reported that a private 
physician, Dr. Nathan Devabose, had treated him for a left 
knee condition from June 1996 through June 2002.

By letter dated in June 2002, the RO wrote to Dr. Devabose 
and requested copies of medical treatment records from 1996 
to the present. The RO also wrote to the veteran and 
requested his assistance in obtaining such records.

In August 2002, the veteran submitted medical records dated 
from 2001 and 2002 from Dr. Devabose's office.  Such records 
were negative for treatment of a left knee disability.

II.	Analysis

A.  Veterans Claims Assistance Act of 2000

First, the Board will consider whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
October 2002, that is, after the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding the veteran's claim informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of this 
claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in July 2002 and May 2003; 
and a statement of the case in October 2003.  Taken together, 
all of these documents discussed the evidence considered and 
the pertinent laws and regulations, including provisions of 
the VCAA and the reasons for the RO's decision.  There can be 
no harm to the veteran, as the VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to notify 
the veteran."

Through discussions in correspondence, the rating decisions, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  The Board will now address the merits of the 
veteran's claim.

B.  Merits

The veteran contends that he is entitled to service 
connection for a pre-existing left knee disability that was 
aggravated in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection requires: (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates both that the injury or 
disease existed before acceptance and that the injury or 
disease was not aggravated by such service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2004).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  A mere transient flare-up during service of 
a preexisting disorder does not, in the absence of evidence 
of a worsening of the underlying condition, constitute 
aggravation of the disorder.  Id.                                                                                                                                                                                                                                                                                                                                                                                                                                         

A February 1950 pre-induction medical examination indicates 
that the lower extremities were normal.  In a report of 
medical history submitted at induction in March 1951, the 
veteran indicated that he had been hospitalized for a broken 
leg in August 1950 and that he had applied for permanent 
partial disability from the Workman's Compensation Fund.  

Because the veteran's entrance examination did not report a 
left knee disorder, the veteran is entitled to a presumption 
of soundness under 38 U.S.C.A. §§ 1111, 1137 (West 2002).

However, the Board must consider if the presumption of 
soundness is rebutted by clear and unmistakable evidence.  In 
this case, letters from private physician Dr. Anderson and 
private physician Dr. Hills, in July and August of 1951, 
clearly indicate that the veteran sustained a severe injury 
to the left knee in August 1950, approximately six months 
before he was drafted into service.  Dr. Hills' letter shows 
that the veteran continued to complain of the same knee 
trouble after entering service.  

January 1952 diagnostic summary records following orthopedic 
surgery additionally indicate that the knee condition existed 
prior to entry into service and was not incurred as an 
incident of service.  Thus, while the veteran's induction 
examination records do not indicate that he had a pre-
existing disability, statements from the veteran and various 
private physicians indicating that he sustained a severe 
injury to the knee in August 1950 resulting in permanent 
partial disability affirmatively show that this disability 
existed prior to the veteran's entry into service.  The 
presumption of soundness is therefore rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; Wagner, 
supra; VAOPGCPREC 3-2003.

Having shown in this instance that the veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the veteran's pre-existing 
disability was aggravated in service.  A lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  VAOPGCPREC 3-2003.

Dr. Hills' assessment of the veteran's condition in August 
1951 shows that the veteran's condition was largely unchanged 
since March 1951.  Dr. Hills stated, however, that the 
veteran would likely need to undergo surgery for ligament 
repair if he "continued to have trouble with his knee."  
Dr. Hills' recommendation for surgery was predicated on the 
severe initial injury to the veteran's left knee, not on any 
subsequent, in-service worsening of the underlying disorder.  
Indeed, as Dr. Hills noted in his August 1951 letter, while 
the old left knee fracture had healed, it had also produced 
definite relaxation of a ligament; the in-service orthopedic 
surgery was undertaken to correct this.

Physical therapy records from December 1951 and January 1952 
following the surgery show that the veteran's surgery was 
successful and that his condition was improved.  The strength 
of his left knee increased considerably and the atrophy in 
his left thigh was reduced.  

In June 1952 the veteran twisted his left knee.  Examination 
revealed slight tenderness and some swelling.  No physical 
therapy was recommended.

The veteran was separated from service in March 1953.  March 
1953 separation examination records reflect that the veteran 
associated his left knee symptoms with the pre-service 
workplace injury.  The knee was noted to swell and to give 
away on occasion, but it was determined that the knee was 
symptomatic but not disabling.  Thus, the evidence shows 
clearly and unmistakably that the pre-service left knee 
condition was not permanently worsened, or aggravated, in 
service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.

Additionally, available records do not show treatment for a 
left knee condition following separation from service in 
March 1953.  The veteran claims that Dr. Devabose treated him 
for his knee condition from June 1996 to June 2002.  Private 
medical records received from Dr. Devabose, dated in 2001 and 
2002, however, all make reference to chronic obstructive 
pulmonary disease, gastroesophageal reflux disease, and a 
heart condition.  Despite requesting records, none of the 
records VA received indicate any treatment for a left knee 
condition.  Thus, while the veteran alleges that he has 
continued to experience complications with his left knee and 
to receive treatment for said complications, he has not 
provided any clinical evidence that he has a current left 
knee disability.  

As noted above, it is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident or in-service 
aggravation of a pre-existing condition has resulted in a 
disability - the first prong of a successful claim of service 
connection.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau, supra.  

While the veteran complains of knee pain, the veteran must 
prove the existence of a current disability.  In this matter, 
the record does not show that the veteran has the disability 
he claims. 

The veteran contends that his left knee was aggravated by 
service.  However, as a layman, he has no competence to give 
a medical opinion or diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While he 
can describe symptoms (including worsening of symptoms), he 
lacks the medical competence to relate those symptoms to a 
particular circumstance, such as service.

Finally, in deciding the claim for service connection for a 
left knee disability, the Board considered the necessity of a 
VA compensation and pension physical examination.  However, 
the Board determined that an examination was not required to 
decide the claim because a current diagnosed disability or 
persistent or recurrent symptoms of a disability were not 
established by competent medical or lay evidence.  38 C.F.R. 
§ 3.159(c)(4); cf. Duenas v. Principi, 8 Vet. App. 512 
(2004).

Thus, in the present case, the evidence shows clearly and 
unmistakably that a pre-existing left knee injury was not 
aggravated by service; the weight of the credible evidence 
also does not show the presence of any current left knee 
condition.  The preponderance of the evidence is against the 
claim for service connection, and thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Service connection for a left knee disability is denied.



                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


